                                                                                             Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Í¬ Ô±«·- Ý±«²¬§ ó Ö«´§ îéô îðîð ó ïðæíï ßÓ
                                                                         îðÍÔóÝÝðíçðï
Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 1 of 9 PageID #: 10




       IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS, MISSOURI
                         21st JUDICIAL CIRCUIT

 DAVID E. ERNST,                             )
                                             )
         Plaintiff,                          )       Cause No.
                                             )
 vs.                                         )       Div.
                                             )
 TIAA-CREF INDIVIDUAL &                      )
 INSTITUTIONAL SERVICES, LLC                 )
                                             )       JURY TRIAL DEMANDED
 Serve: Registered Agent                     )
        CSC-Lawyers Incorporating            )
        Service Company                      )
        221 Bolivar Street                   )
        Jefferson City, MO 65101             )
                                             )
         Defendant.                          )


                                       PETITION

         COUNT I      AGE AND SEX DISCRIMINATION IN VIOLATION OF
                       THE MISSOURI HUMAN RIGHTS ACT
         COMES NOW Plaintiff David E. Ernst

  Ernst , and for his cause of action against Defendant TIAA-CREF Individual &

 Institutional Services, LLC (hereinafter                                             s as

 follows:

         1.     Ernst is a sixty-five (65) year old male individual who resides within St.

 Charles County, State of Missouri.

         2.     Defendant TIAA-CERF Individual & Institutional Services, LLC

                 is a foreign limited liability company operating in good standing within

 the State of Missouri. Defendant operates a facility within the County of St. Louis,

 Missouri.
                                                                                              Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Í¬ Ô±«·- Ý±«²¬§ ó Ö«´§ îéô îðîð ó ïðæíï ßÓ
Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 2 of 9 PageID #: 11




        3.      Venue is proper in this Court pursuant to Mo.Rev.Stat. § 213.111(1) since

 the alleged unlawful discriminatory practice occurred within St. Louis County, State of

 Missouri.

        4.      This Court has subject matter jurisdiction of this matter.

        5.      This action is brought under the Missouri Human Rights Act, Mo. Rev.

 Stat. § 213.010, et seq.

        6.      At all times relevant to the action, Ernst was a person as defined by Mo.

 Rev. Stat. § 213.010.

        7.      At all times relevant herein, Defendant was                  as defined by

 Mo. Rev. Stat. § 213.010.

        8.      Throughout          employment with Defendant, Ernst met applicable job

 qualifications, was qualified for the position for which he held, and performed the job in

 a manner which met or exceeded the Defendant s legitimate expectations.

        9.      Ernst was employed by the Defendant as a Wealth Management Advisor

 in St. Louis County, State of Missouri.

        10.     During                         and at all relevant times herein, Defendant

 utilized performance metrics to rank its Advisors.

        11.

 rankings were consistently higher than many other Wealth Management Advisors.

        12.

 metrics to Ernst as compared to those metrics that applied to younger and/or female

 Advisors.




                                              2
                                                                                                Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Í¬ Ô±«·- Ý±«²¬§ ó Ö«´§ îéô îðîð ó ïðæíï ßÓ
Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 3 of 9 PageID #: 12




        13.     In May, 2019, D

 going to be terminated as his numbers were trending up.

        14.     Ernst was held to a higher standard than younger and/or female Advisors,

 despite the fact that Ernst was well above the national average of Advisors as it related to

 the performance metrics utilized by the Defendant.

        15.     On or about July 16, 2019, Ernst was terminated.

        16.     Defendant informed Ernst he was being terminated due to his

 performance.

        17.     Ernst was treated differently than other Advisors by the Defendant as

 many of the other Advisors ranked significantly lower in terms of the performance

 metrics but were held to a different standard by Defendant and received no adverse

 consequences as a result of their performance, or lack thereof, and rankings according to



        18.     Defendant discriminated against Ernst because of his age and/or gender

 with respect to the terms, conditions, and/or privileges of employment.

        19.     As a consequence of Defendant       discriminatory conduct, Ernst lost and

 continues to lose wages and other financial incidents and benefits of employment.

        20.     Ernst has incurred and will continue to incur at

 connection with this matter.

        21.     The treatment of Ernst by Defendant resulted in significant humiliation,

 anxiety, distress, and embarrassment to Ernst.

        22.     The discriminatory conduct of Defendant was willful, wanton, and without

 just cause or excuse. Defendant     conduct was outrageous because of Defendant         evil




                                              3
                                                                                                 Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Í¬ Ô±«·- Ý±«²¬§ ó Ö«´§ îéô îðîð ó ïðæíï ßÓ
Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 4 of 9 PageID #: 13




 punitive damages.

         23.      On or about September 13, 2019, Ernst filed a charge of employment

 discrimination with the Missouri Commission on Human Rights.

         24.      On May 11, 2020, Plaintiff received a notice of his right to sue from the

 Missouri Commission on Human Rights.

         25.      This action was filed within ninety (90) days from the issuance of the right

 to sue letter.

         26.      The Plaintiff requests a jury trial in this matter.

         WHEREFORE, Plaintiff David E. Ernst prays that the Court enter Judgment for

 Plaintiff against Defendant for lost wages and other benefits of employment, other actual

 and compensatory

 the prosecution of these claims, punitive damages, and for such other and further relief as

 this Court deems just and equitable.


                                                  RESPECTFULLY SUBMITTED,

                                                  ENGELMEYER & PEZZANI, LLC



                                          By:     __/s/ Anthony M. Pezzani___________
                                                  Anthony M. Pezzani, #52900
                                                  tony@epfirm.com
                                                  13321 N. Outer Forty Road, Suite 300
                                                  Chesterfield, MO 63017
                                                  Phone: 636-532-9933
                                                  Fax: 314-863-7793




                                                 4
              Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 5 of 9 PageID #: 14

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC03901
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                                          Attorney/Address
 DAVID E ERNST                                                  ANTHONY M PEZZANI
                                                                13321 NORTH OUTER FORTY RD
                                                                STE. 300
                                      vs.                       CHESTERFIELD, MO 63017
 Defendant/Respondent:                                          Court Address:
 TIAA-CREF INDIVIDUAL & INST. SERVICES                          ST LOUIS COUNTY COURT BUILDING
 LLC                                                            105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Employmnt Discrmntn 213.111                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: TIAA-CREF INDIVIDUAL & INST. SERVICES LLC
                                      Alias:
  C/O CSC LAWYERS INCORPORATING
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        05-AUG-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MG

     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                                                                         he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                  Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6928        1    (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                        54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
              Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 6 of 9 PageID #: 15
     Summons                     $
     Non Est                     $

     Supplemental Surcharge       $    10.00
     Mileage                      $                    (______ miles @ $.______ per mile)
     Total                        $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6928    2    (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                    54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
              Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 7 of 9 PageID #: 16
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

   (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a

simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6928   3   (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                  54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
            Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 8 of 9 PageID #: 17
   (3)                                      A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
                                                                      e jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6928   4   (Civil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                  54.13, and 54.20; 506.120 506.140, and 506.150 RSMo
            Case: 4:20-cv-01239-SEP Doc. #: 1-3 Filed: 09/11/20 Page: 9 of 9 PageID #: 18
  g3g§^
      m          IN THE 21ST JUDTCKi; CIRCUIT COURT, ST. LOUIS COUNTY, MISSO
      m                                                                                                                                AUG 2 6 2020
  Judge or Division:                                                 Case Number: 20SL-CC03901
  JOHN N. BORBONUS m                                                                                                               JOAN M. 61LMSR
  Plaintiff7Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
                                                                                                                               RCUiLfcUi^. suea{are€«j;-iTY
  DAVID E ERNST                                                      ANTHONY M PEZZANI
                                                                     13321 NORTH OUTER FORTY RD
                                                                                                                          R
                                                                     STE. 300                                                      £1)6122020
                                                             VS. ,   CHESTERFIELD. MO 63017________
  Defendant/Respondent:                                              Court Address:
   TIAA-CREF INDIVIDUAL & INST. SERVICES                             ST LOUIS COUNTY COURT BUILDING
  LLC                                                                105 SOUTH CENTRAL AVENUE
  Nature of Suit:                                                    CLAYTON, MO 63105
  CC Employmnt Discrmntn 213.111
                                                                                                                                        (Date File Stamp)
                                                              Summons in Civil Case
       The State of Missouri to: TIAA-CREF INDIVIDUAL & INST. SERVICES LLC
                                 Alias:
   C/O CSC LAWYERS INCORPORATING
   221 BOLIVAR STREET
   JEFFERSON CITY, MO 65101

          COURT SEAL OF                     You are summoned to appear before this court and to file your pleading to the petition, a copy of
                 COUfff               which is attached, and to serve a copy of your pleading upon the attorney for PlaintiffZPetitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
          ae                          file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
       ST. LOUIS COUNTY              proceeding.                                                          A          t       Ar
                                       05-AUG-2020
                                        Date
                                      Further Information:
                                      MG____________
                                                                Sheriffs or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
      I I delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
     I I leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           ___________________________________________ a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
     ^71 (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                       (jOLUJCvt/LoJ)
                                                 •£> .L .                      (name)        OUULC
     I~1 other
                                                                                                          V-                            (title).

     Served at                      jriicA- ~                                                                                                   (address)
     in CLOLJ                            0                                               KI&- ?o£q
                                               (County/City of St. Louis), MO, on                    (date) at %0£) fain                              (time).
                          oLn P          LOWc elc                          lex/                  Ql/M-C IxA/ilk
                          ed Name of Sheriff or Server                  *                            Signature of Sheriff or Serve^C
                                   Must be sworn before a notary public if not served by an authorized officer:                     ’
                                   Subscribed and sworn to before me on                                              (date).
            (Seal)
                                   My commission expires:
                                                                             Date                                            Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only : Document ID# 20-SMCC-6928            1   (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                             54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
